Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  change “past” to “pass” in the second line from the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “attaching a root-end of the beam structure within the spar structure in the blade root segment and leaving a tip-end of the beam structure within and unattached to the spar structure in the blade tip segment”. It is not clear where exactly the “tip-end” is. More specifically, it is not clear if it is a point, a surface, or a region. The claim recites that the tip-end is left unattached to the spar structure in the blade tip segment. Based on the figures, for example Fig. 4a, the end of the beam structure is actually attached to the spar structure, what is not attached is the pin 52 and the very last surface at the very end of the beam from which pin 52 is projecting. The claim doesn’t recite the pin. Hence, it is not clear what section or surface or point is meant by the tip-end. In other words, it is not clear what exactly is unattached.
Claim 1 recites a method for manufacturing an initial wind turbine blade. This is understood that the end result of this process is a wind turbine blade, which applicant calls “initial”. Nonetheless, it will end with a complete wind turbine blade. Claim 1 is unclear with its steps to manufacture this wind turbine blade because of the following reasons. The initial wind turbine blade has two segments, a tip end segment and a root end segment, and the complete wind turbine is accomplished by joining these segments at an unknown line called “chord-wise joint line”. The method starts somewhere undisclosed in the process as it recites “during manufacturing of the initial wind turbine blade”, hence it’s not known if the two segments are joined yet or not. The claim continues by “forming the spar structure within the shell components such that the spar structure extends from the root end segment to the tip end segment of the initial wind 
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 4-9 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bech et al. (US 2011/0158788), referred to hereafter as Bech.
With regard to claim 1, Bech discloses a method for manufacturing an initial wind turbine blade that is pre-staged for subsequent retrofitting with a replacement blade tip segment, wherein the initial wind turbine blade has pressure and suction side shell components, a tip end segment, a root end segment, and a spar structure within the pressure side and suction side shell components (Fig. 1-30, see the shells, tip and root end segments, and spar structure more clearly in Fig. 1, 5-7, 15, 22), the method comprising: during manufacturing of the initial wind turbine blade, forming the spar structure within the shell components such that the spar structure extends from the root end segment to the tip end segment of the initial wind turbine blade (Fig. 1, 15, 22); during forming of the spar structure, at a pre-defined span-wise location of the spar structure corresponding to a chord-wise joint line (Fig. 15), configuring a span-wise extending beam structure within the spar structure such that the beam structure spans the chord- wise joint line (Fig. 15); attaching a root-end of the beam structure within the spar structure in the blade root segment and leaving a tip-end of the beam structure within and unattached to the spar structure in the blade tip segment (Fig. 15, 16, see the annotated Fig. 15 below for the unattached tip-end. Moreover, the tip-end of the beam 
However, Bech teaches a beam structure as a separate beam structure in the embodiment of Fig. 22 and teaches that its advantage is that a defective beam structure may be replaced without replacing the blade sections themselves (see last sentence of [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the beam structure of Bech in the embodiment of Fig. 15 a separate beam structure as taught by the embodiment of Fig. 22 in order to have the advantage of replacing a defective one without replacing the blade sections themselves. Such a modification will have the predictable results of attaching two blade sections and has a reasonable expectation of success as demonstrated by Bech using both substitutable arrangements in the same application of wind turbine blade reinforcement.

    PNG
    media_image1.png
    312
    336
    media_image1.png
    Greyscale

Annotated Fig. 16 of Bech

With regard to claim 4, Bech discloses the method of claim 1 (as set forth above), and further discloses that the spar structure includes opposite shear webs, the method comprising attaching the root-end of the beam structure between and to the shear webs (Fig. 1-30).
--------------------------------------------------------------------------------------------------------------------
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (WO 2015/051803) in view of Bech et al. (US 2011/0158788), referred to hereafter as Bech.
With regard to claim 1, Hibbard discloses a method for manufacturing an initial wind turbine blade that is pre-staged for subsequent retrofitting with a replacement blade tip segment, wherein the initial wind turbine blade has pressure and suction side shell components, a tip end segment, a root end segment, and a spar structure within the pressure side and suction side shell components (Fig. 1-21, see the shells, tip and root end segments, and spar structure more clearly in Fig. 1-5), the method comprising: 
However, Bech, which is in the same field of endeavor of segmented blades, teaches a segmented blade with spar and beam structures and further teaches that the beam structure can be a separate element (Fig. 22) and teaches that its advantage is that a defective beam structure may be replaced without replacing the blade sections themselves (see last sentence of [0101]).


With regard to claim 4, the combination of Hibbard and Bech discloses the method of claim 1 (as set forth above), and further discloses that the spar structure includes opposite shear webs, the method comprising attaching the root-end of the beam structure between and to the shear webs (Hibbard, Fig. 1-21).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (WO 2015/051803) in view of Bech et al. (US 2011/0158788), referred to hereafter as Bech, as applied to claim 1 above, and further in view of Busbey et al. (US 2013/0224032), referred to hereafter a Busbey.
With regard to claim 5, the combination of Hibbard and Bech discloses the method of claim 1 (as set forth above), but doesn’t appear to explicitly disclose the steps of retrofitting a blade by cutting a portion and adding another portion.
However, Busbey, which is in the same field of endeavor of segmented turbine blades, teaches retrofitting a blade by cutting an existing tip portion and adding another tip portion ([0004]).

After the modification, the combination of Hibbard and Bech and Busbey discloses retrofitting the initial wind turbine blade with the replacement blade tip segment by: cutting the shell components from the blade tip segment at the chord-wise joint line such that a tip-end of the beam structure within the spar structure extends span-wise from the blade root segment beyond the chord-wise joint line; removing the spar structure from around the tip-end of the beam structure; aligning and connecting the replacement blade tip segment with the blade root segment in a span-wise direction so that the beam structure extending beyond the chord-wise joint line moves into a mating receiver section of the replacement blade tip segment; and providing an aerodynamic surface at a joint line between the blade root segment and the replacement blade tip segment (The aerodynamic surface is a provided after the process is complete).

With regard to claim 6, the combination of Hibbard and Bech and Busbey discloses the method of claim 5 (as set forth above), and further discloses that the spar structure includes opposite shear webs and the root-end of the beam structure or is .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (WO 2015/051803) in view of Bech et al. (US 2011/0158788), referred to hereafter as Bech and Busbey et al. (US 2013/0224032), referred to hereafter a Busbey, as applied to claim 5 above, and further in view of Christenson et al. (US 2012/0093627), referred to hereafter a Christenson.
With regard to claim 7, the combination of Hibbard and Bech and Busbey discloses the method of claim 5 (as set forth above), and further discloses that that the initial wind turbine blade is operational on a wind turbine at a field site, but doesn’t appear to explicitly disclose performing the retrofitting process with the initial wind turbine blade in an up-tower position on a rotor hub of the wind turbine.
However, Christenson, which is in the same field of endeavor of segmented wind turbines, teaches a segmented wind turbine and further teaches performing the retrofitting process with the wind turbine blade in an up-tower position on a rotor hub of the wind turbine (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of replacing a blade tip.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (WO 2015/051803) in view of Bech et al. (US 2011/0158788), referred to hereafter as Bech and Busbey et al. (US 2013/0224032), referred to hereafter a Busbey, as applied to claim 5 above, and further in view of Fritz et al. (US 2013/0177433), referred to hereafter as Fritz.
With regard to claim 8, the combination of Hibbard and Bech and Busbey discloses the method of claim 5 (as set forth above), and further discloses that the initial wind turbine blade is operational on a wind turbine at a field site, comprising removing and lowering the wind turbine bade from a rotor hub of the wind turbine and performing the retrofitting process with the initial wind turbine blade in a down-tower position relative to the rotor hub.
However, Fritz, which is in the same field of endeavor of wind turbine blades, teaches a retrofitting a wind turbine blade and further teaches that the retrofitting can be performed in a variety of locations such as in an original manufacturing factory, in the field where it is deployed, or in a repair facility ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of replacing a blade tip.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (WO 2015/051803) in view of Bech et al. (US 2011/0158788), referred to hereafter as , as applied to claim 5 above, and further in view of Nies (US 2009/0169390).
With regard to claim 9, the combination of Hibbard and Bech and Busbey discloses the method of claim 5 (as set forth above), but doesn’t appear to explicitly disclose producing and maintaining an inventory of the replacement blade tip segments, wherein for the retrofitting process, one of the replacement blade tip segments is selected from the inventory and transported to a wind turbine at a field site.
However, Nies, which is in the same field of endeavor of segmented wind turbines, teaches a segmented wind turbine and further teaches producing and maintaining an inventory of the replacement blade tip segments, wherein for the retrofitting process, one of the replacement blade tip segments is selected from the inventory and transported to the field site (see Fig. 3, 4, and 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of replacing a blade tip.
--------------------------------------------------------------------------------------------------------------------
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (2014/0056715) in view of Bech et al. (US 2011/0158788), referred to hereafter as Bech.
With regard to claims 1 and 5, Vossler discloses a method for manufacturing an initial wind turbine blade that is pre-staged for subsequent retrofitting with a replacement blade tip segment, wherein the initial wind turbine blade has pressure and suction side shell components, a tip end segment, and a root end segment, the method comprising: 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results, and choose the connection type of Bech for the 

With regard to a separate beam structure, Bech, which is in the same field of endeavor of segmented blades, teaches a segmented blade with spar and beam structures and further teaches that the beam structure can be a separate element (Fig. 22) and teaches that its advantage is that a defective beam structure may be replaced without replacing the blade sections themselves (see last sentence of [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the beam structure of Hibbard a separate beam structure in order to have the advantage of replacing a defective one without replacing the blade sections themselves. Such a modification will have the predictable results of attaching two blade sections and has a reasonable expectation of success as demonstrated by Bech.

After the modification, the combination of Vossler and Bech discloses A method for manufacturing an initial wind turbine blade that is pre-staged for subsequent retrofitting with a replacement blade tip segment, wherein the initial wind turbine blade has pressure and suction side shell components, a tip end segment, a root end segment, and a spar structure within the pressure side and suction side shell components, the method comprising: during manufacturing of the initial wind turbine blade, forming the spar structure within the shell components such that the spar structure extends from the root end segment to the tip end segment of the initial wind 

With regard to claim 4, the combination of Vossler and Bech discloses the method of claim 1 (as set forth above), and further discloses that the spar structure includes opposite shear webs, the method comprising attaching the root-end of the beam structure between and to the shear webs (Bech, Fig. 1-30).

With regard to claim 6, the combination of Vossler and Bech discloses the method of claim 5 (as set forth above), and further discloses that the spar structure includes opposite shear webs and the root-end of the beam structure is between and fixed to the shear webs, and wherein the removing of the spar structure comprises cutting away the shear webs along the tip-end of the beam structure (Bech, Fig. 1-30).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vossler (2014/0056715) in view of Bech et al. (US 2011/0158788), referred to hereafter as Bech, as applied to claim 5 above, and further in view of Christenson et al. (US 2012/0093627), referred to hereafter a Christenson.
With regard to claim 7, the combination of Vossler and Bech discloses the method of claim 5 (as set forth above), and further discloses that that the initial wind turbine blade is operational on a wind turbine at a field site, but doesn’t appear to explicitly disclose performing the retrofitting process with the initial wind turbine blade in an up-tower position on a rotor hub of the wind turbine.
However, Christenson, which is in the same field of endeavor of segmented wind turbines, teaches a segmented wind turbine and further teaches performing the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of replacing a blade tip.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vossler (2014/0056715) in view of Bech et al. (US 2011/0158788), referred to hereafter as Bech, as applied to claim 5 above, and further in view of Fritz et al. (US 2013/0177433), referred to hereafter as Fritz.
With regard to claim 8, the combination of Vossler and Bech discloses the method of claim 5 (as set forth above), and further discloses that the initial wind turbine blade is operational on a wind turbine at a field site, comprising removing and lowering the initial wind turbine bade from a rotor hub of the wind turbine and performing the retrofitting process with the initial wind turbine blade in a down-tower position relative to the rotor hub.
However, Fritz, which is in the same field of endeavor of wind turbine blades, teaches a retrofitting a wind turbine blade and further teaches that the retrofitting can be performed in a variety of locations such as in an original manufacturing factory, in the field where it is deployed, or in a repair facility ([0032]).
.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vossler (2014/0056715) in view of Bech et al. (US 2011/0158788), referred to hereafter as Bech, as applied to claim 5 above, and further in view of Nies (US 2009/0169390).
With regard to claim 9, the combination of Vossler and Bech discloses the method of claim 5 (as set forth above), but doesn’t appear to explicitly disclose producing and maintaining an inventory of the replacement blade tip segments, wherein for the retrofitting process, one of the replacement blade tip segments is selected from the inventory and transported to a wind turbine at a field site.
However, Nies, which is in the same field of endeavor of segmented wind turbines, teaches a segmented wind turbine and further teaches producing and maintaining an inventory of the replacement blade tip segments, wherein for the retrofitting process, one of the replacement blade tip segments is selected from the inventory and transported to the field site (see Fig. 3, 4, and 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of replacing a blade tip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                 

                                                                                                                                                                            /WOODY A LEE JR/Primary Examiner, Art Unit 3745